DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Status
Applicant’s amendment filed on 18 December 2020 has been fully considered. The amendment is not persuasive; therefore, the following action is made FINAL.

Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 18 June 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 12-14, 25-28, 30, 34-36, 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wilmott et al. US 2003/0215470 in view of Shibayama et al. JPS60244335 and Fujimura et al. JP 2007117021. 
Regarding claims 1, 3, 4, 8, 12-14, 25, 27, 38 Wilmott discloses a substantially surfactant free submicron dispersion of hydrophobic submicron dispersion of hydrophobic particles in an aqueous fluid that is at least 50% water and 0-50% one or more solutes [0022-23], the substantially surfactant free submicron is contacted with a food [0039], wherein the hydrophobic particles consist of essentially edible hydrophobic agents (Wilmott discloses the 
Wilmot teaches the average particle size of the hydrophobic agent particles is between about 50nm to about 1000 nm and preferably from 250 to about 500nm [0034-35]. Wilmot does not expressly disclose the presently claimed “between about 150 to about 300nm and 85% or more of the hydrophobic agent particles by volume have a size within 150nm of the average particle size”, however, Wilmot does teach, “employing pressures of 11,000-25,000 psi until the desired particle size of <1000 nm was reached” [0077], and applicant is reminded that, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), and, as set forth in MPEP 2144.04, “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” Therefore, given the teaching of Wilmot and absent persuasive evidence that the currently claimed particle size is critical, it would have been obvious to one of ordinary skill in the art to obtain the desired particle size needed for the desired purpose.

As Wilmot teaches the dispersion is applied to nutritional and food products [0039] and comprises identical components as those which are presently claimed, the dispersion of Wilmott would have been expected to function as claimed and rapidly diffuse and dilute into the aqueous content of the non-liquid food without upsetting the stability of the component hydrophobic agent particles. 
Wilmot does not expressly disclose a specific type of food or flavor thereof.
Shibayama teaches the use of a surfactant-free emulsified composition for use in food products (drinks, mayo, etc.) and teaches surfactant-free emulsifiers are generally regarded as safer than those which contain surfactants [page 6]. Since Shibayama relates to the use of surfactant-free emulsion in food and flavoring, one would have been motivated to modify the 
Fujimura also teaches an oil/water emulsion as filling topping material “that has a rich and fresh flavor, is smooth and melts well in the mouth, and has a bodily feel and is excellent in hygiene, and a method for producing the same”[0003] and “used by placing or sandwiching the dough in donuts or side dish bread produced mainly by frying or baking, and for filing and baking that is first wrapped in the dough Filling and topping materials, and filling and topping materials for so-called post-filling applications, characterized in that the dough is fried or baked and then filled into the interior” [0008] and “Ingredients used in the filling and topping material of the present invention include meats, onions, carrots, potatoes, tomatoes and other vegetables, cheese products, vegetable proteins, seeds such as almonds and peanuts, etc. As long as it is not particularly limited, it can be used” [0015]. The fat is coconut oil and present in a range of about 40-80% of the composition [0010, 0012] and the diameter of the particle is in the range of 500nm to 1000nm, with Fujimura teaching lager size, “the body feeling may be lowered, or a thick and smooth texture may not be obtained. If smaller than [500nm], it may be impossible to manufacture” [0011]. Thus, the only issue with respect to particles smaller than 500nm relates to the manufacturing process, which as taught by Wilmot, are easily manufactured. The water is preferably 20 to 60% [0013] and “the emulsifier that can be used in the present invention is not particularly limited as long as it is edible, and may be any emulsifier used in an oil-in-water emulsified oil and fat composition” [0013]. 
As Fujimura teaches an oil/water emulsion having amounts of oil and water within the range of modified Wilmott, having the same particle size in within the range of Wilmott, and teaches the specific emulsion is inconsequential to the composition “as long as it is edible”, one 
Regarding claims 2, 30, Wilmott further teaches wherein the dispersion comprises 0-5% of a rheological modifying agent [0018]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 5, modified Wilmott is applied to claim 3 as stated above. Fujimura further teaches the use of a denaturant [0013].
Regarding claim 26, modified Wilmott is applied to claim 3 as stated above. As stated, the prior art teaches a meat product, meat naturally comprises a percentage of water. Thus, modified Wilmott meets the claimed limitations. 
Regarding claim 28, modified Wilmott is applied to claim 1 as stated above. Given that the prior art discloses the hydrophobic agent particles as presently claimed, it is expected that the hydrophobic agent particles of modified Wilmott, being identical to the hydrophobic agent particles of the present invention, would also comprise identical properties and would therefore meet the present claim limitation regarding taste. 
Regarding claim 34, modified Wilmott is applied to claim 1 as stated above. Given that the prior art discloses the hydrophobic agent particles as presently claimed, it is expected that the hydrophobic agent particles of modified Wilmott, being identical to the hydrophobic agent particles of the present invention, would also comprise identical properties and would therefore 
Regarding claim 35, modified Wilmott is applied to claim 1 as stated above. Wilmot further discloses the dispersion to comprising “droplets” which are broadly considered spherical.
Regarding claim 36 modified Wilmott is applied to claim 1 as stated above. Applicant’s claim is directed to a product-by-process limitation and applicant is reminded that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)” (MPEP 2113).  Since the prior art teaches the claimed product (as stated above in the rejection of claim 1), the present claim is patentable in view of the aforementioned rejection. Furthermore, it is noted that Wilmot teaches, “employing pressures of 11,000-25,000 psi until the desired particle size of <1000 nm was reached” [0077].
Regarding claims 39-40, modified Wilmott is applied to claim 1 as stated above. The prior art does not expressly disclose the claimed food products; however, as modified Wilmott teaches the stable dispersion is applied to nutritional and food product (see above rejection); it would have been within the skill level of one of ordinary skill in the art to apply the submicron dispersion to any food product one desires to treat. 
Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. Applicant argues the prior art does not disclose the presently claimed average prima facie case of obviousness exists and absent persuasive evidence that the currently claimed particle size is critical, it would have been obvious to one of ordinary skill in the art to obtain the desired particle size needed for the desired purpose.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lela S. Williams/Examiner, Art Unit 1792